DETAILED ACTION
	This office action is in response to the RCE filed on November 8, 2022 in order to enter the amendment filed on October 13, 2022.  In accordance with the amendment, claims 1, 11, and 13 have been amended.
Claims 1-15 remain pending, with claims 1 and 11 in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2022 has been entered by the formal filing of the RCE on November 8, 2022. 

Priority
Applicant is reminded that a foreign priority claim was made based on an application filed in China on September 15, 2020.  It is noted, however, that applicant has not filed a certified copy of the 2020 / 10964346.9 (Chinese) application as required by 37 CFR 1.55.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities: regarding amended independent claims 1 and 11, these claims have been amended into a generally narrative form, with no clarity or flow of the claimed features.  Applicant should carefully review the claims for typos and awkward language due to an apparent non-English speaker drafting these claims.  Further regarding claim 1, the phrase “the single-frequency pump light is an incident on a nonlinear optical crystal” should read “the single-frequency pump light being incident on a nonlinear optical crystal”; the phrase “has an energy conservation” should read “having an energy conservation”; the term “nonlinear material” should be “nonlinear optical material” throughout (and not shortened); the phrase “outgoing light are independent on the changes” should read “outgoing light are independent of the changes.”  In claim 1 and 11, the term “e incident light” in the final paragraph should be reviewed and updated.  Also in claims 1 and 11, the language “photons, optical sum-frequency;” is unclear.  Of note in claims 1 and 11 is that the “nonlinear optical material” itself does not “independently tune” the frequency, but is acted on by a tuning function.  Finally regarding claim 1 and 11, the phrases “and relaxation which can generate” and “pump light is capable of” should be re-drafted, and use positive claim language instead of conditional (“can”, “if” or “may” such as capable of) language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-10 and 12-15 are also rejected at least as being dependent upon claims 1 or 11.

Regarding claims 1 and 11, these claims recite generally narrative form without clarity to the separation of the claimed components, for example having improper spacing and delineation of the newly amended features.  Further, the term “a near-infrared pump light” lacks proper antecedent basis.  This term was first described as “a single-frequency pump light” and it is not clear if this is a new term, or the same term for the original pump light.  For these reasons, it is not immediately clear if a “near-infrared” pump light is actually claimed, or is a conditional feature for claims 1 and 11.  Also, “a new outgoing light” (and “outgoing light”) is unclear in comparison to “output” of the non-linear material, and lacks proper antecedent basis as different language.  Next, the feature “e incident light” in the final paragraph is an unclear term.  For these reasons, it is not immediately clear if a “a new outgoing light”, “outgoing light”, or “e incident light” are actually claimed, or are conditional (optional) features for claims 1 and 11.  Additionally, the phrase “to achieve a wide range of outgoing light frequency tuning” is an unclear frame-of-reference for “wide.”  The term “wide” to describe the subsequent “range” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For these combined reasons, claims 1 and 11, as a whole and as arranged (and considering the many claim objections noted above), are found vague and indefinite under 35 U.S.C. 112(b).  Claims 2-10 and 12-15 are also rejected herein.  For the purposes of this office action, only the scope of Device / Apparatus claim 11 can be reasonably construed for an examination relating to prior art.  Based on the current language of claim 1, these method claims are too unclear to search and examine in a clear and concise manner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. CN 110535020 B.  He et al. ‘020 was published as early as September 1, 2020.
He et al. CN 110535020 B teaches (ABS; Fig. 2; corresponding text, in particular see entire English translation attached; Claims) a parametric light generator (see ABS; “OPO”, Fig. 2) which comprises a pump light source (“pump light” from laser source 1) and a nonlinear optical medium 4 sequentially arranged along the optical path; the nonlinear optical medium inherently satisfies the energy conservation condition and the momentum conversation condition simultaneously (note page 6 of the English translation), wherein signal light, pump light, and idle (idler) light are present (He ‘020; “sum frequency generation” (SFG)), where wavelength tuning can occur by changing the polarization period of the non-linear crystal and controlling temperature of the NL crystal, being independent of the incident pump light, which clearly, fully meets Applicant’s claimed structural limitations of independent claim 11.

The Examiner notes that all structure claimed by claim 11 is found in He et al. CN ‘020, and is capable of the function recited based on the intended use of the structure.
Applicant is reminded that an apparatus / device claim under US Patent Law can be read on by a prior art reference that teaches all structure and is capable of all functional language presented. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the newly formed “Claim Objections” and claim rejections (both under 35 U.S.C. 112(b) and 35 U.S.C. 102) based on Applicant’s amendments to the claims.
This actual is made NON-FINAL, because Applicant filed a timely RCE on November 8, 2022.  Applicant is invited to amend features into both independent claims 1 and 11 to address the “Claim Objections” and claim rejections under 35 U.S.C. 112(b) and 35 U.S.C. 102.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Also of note is that Applicant has not filed a certified copy of the CN 2020 10964346.9 document, dated September 15, 2020.

Applicant’s care is requested to carefully review independent claims 1 and 11 for awkward translation and typos as amended on October 13, 2022.  Many issues exist with both formalities (claim objections) and 35 U.S.C. 112(b) issues that lead to vagueness in the claim scope, as a whole.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                             November 9, 2022